On
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed 5/18/2022, have been considered.  Claims 34-38 are added  Claims 1-3, 6-8, 10-13, 16, 28-31 and 34-38 are pending with claims 28-31 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive as they are directed to newly amended claims and the limitations therein are specifically addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-7, 13, 16, 34-35 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US Patent Application Publication 20120304762 by Xu et al. taken collectively with US Patent 10781351 by Moore et al.

Claim 1:  Xu discloses a method of producing hexagonal boron nitride by chemical vapour deposition on a substrate (0001, “hexagonal crystal lattice”), the method comprising: 
(a) a step of heating the substrate at a first temperature for a first time (0004, “heated furnace reactor”, heating reactor would be required to achieve a already heated reactor);  
(b) a step of exposing the substrate to a precursor containing boron and a precursor containing nitrogen at a first partial pressure of the precursor(s) at a second temperature for a second time, wherein either a single precursor is used as the precursor containing boron and as the precursor containing nitrogen or different precursors are used as the precursor containing boron and the precursor containing nitrogen;  (0004, first period of time, NH3 and BCl3, Table I).
(c) a step of heating the substrate at a third temperature for a third time without the precursor (0032 “discontinuing the flow of both the ammonia gas and boron halide gas”);  and
 (d) a step of exposing the substrate to the precursors at a fourth temperature at a second partial pressure of the precursor(s) for a fourth time (0033, both reactants are supplied into the heated rector again).  See also Figure 2 and accompanying text.
Xu discloses using any suitable temperature for the deposition and causing deposition; however, fails to disclose the claimed range.  Moore also discloses temperature ranges for the formation of boron nitride using similar precursors and discloses that such temperatures include at least 900C or about 700 to 1400 C or any subrange there between (column 2, lines 40-52).  Therefore, it would have been obvious as predictable to use a temperature as claimed to provide the boron nitride layer.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Xu discloses all that is taught above; however, fails to explicitly disclose the claimed catalytic deposition.  However, Moore, also forming CVD deposited hBN discloses that using a catalytic substrate provides superior quality (column 2, lines 40-45) and therefore it would have been obvious to have modified Xu to use the catalytic substrate and catalytic deposition process to reap the benefits of superior quality deposition.
Claims 2-3, 34-35:  Xu discloses all that is taught above and discloses supplying the precursors in a first step together and stopping the flow of both precursors (see rejection above). Additionally, Xu discloses that multiple pulses, wherein different precursor pulses are pulsed off (0038) which would result in a step of exposing the substrate to the precursors at a lower precursor partial pressure (resulting from one precursor being turned off while the other is on versus both being on).  
Claim 6:  Moore discloses borane ammonia and therefore using such would have been obvious (column 6, lines 35).
Claim 7:  Xu discloses NH3 and BCl3, Table I.
Claims 13, 37-38:  Moore discloses temperature of 900 to 1400C and subranges therein and thus overlaps/encompasses the claimed ranges.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
 	Claim 16:  Xu discloses the same temperature (Examples).

Claims 2-3 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu with Moore and further with Zhao et al (Effect of precursor purity and flow rate on the CVD growth of hexagonal boron nitride) or Jang et al. (Synthesis and Characterization of Hexagonal Boron Nitride as a Gate Dielectric)
While the examiner maintains the position as set forth above.  each of Zhao (section 3.1) and Jang (see figure 1(h) and accompanying text) disclose varying the precursor partial pressure to achieve ascertainable results and therefore taking the references collectively, reducing the flow rate would have been obvious as predictable because the flow rate/partial pressure is recognized in the art as having result, where lower partial pressure provides predictable results.
Claim 3:  Xu discloses the amount of the precursors affect the deposition.  Additionally, Zhao and Jang each individual disclose the result effective nature of the partial pressure of the precursors.  Therefore determining the optimum amount (i.e. partial pressure) would have been obvious to one of ordinary skill in the art through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 6, 8, 10-12, 13 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu with Moore as applied above and taken collectively with US Patent 9963346 by Suh et al.
Claim 6:  Xu discloses boron and nitrogen source that is taught by Suh (column 2, lines 44-47); however, Suh discloses an alternative to individual sources for h-BN includes supplying a single precursors including ammonia borane or borazine (column 5, lines 44-59) and therefore taking the references collectively, it would have been obvious to have used the known precursors for the known film with a reasonable expectation of predictable results.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 8 and 12:  Xu discloses all that is taught above; however, fails to disclose the claimed substrate.  However, Suh also discloses hBN formation and using metal substrate includes a Pt, Cu, Au (column 2, lines 50-52) and therefore taking the references collectively, using these known substrates for the formation of the hBN would have been obvious as predictable.
Claim 10-11:  Suh discloses preannealing the metal film that is initially polycrystalline to form what can reasonably be considered monocrystalline (column 5, lines 30-45) and discloses that such provides the benefits of increase the quality of BN and therefore it would have been obvious to have provides a single crystal form with a reasonable expectation of results.  Additionally, the claimed results of single crystal form is drafted as a result of performing step b and therefore since Xu with Suh makes obvious the polycrystalline Pt is subject to conditions that meet the requirements of step b, the examiner notes that the prior art must necessarily have the same results unless the applicant is performing specific process steps that are neither claimed or disclosed as being required.
	Claim 36:  Xu discloses all that is taught above; however, fails to disclose the claimed substrate.  However, Suh also discloses hBN formation and using thin metal substrate includes a Pt (column 2, lines 45-52) and such can reasonably be considered a “foil” as broadly drafted.  At the very least, it would have been an obvious matter of design choice to use a “platinum foil”, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu with Suh et al. and further with US Patent Application Publication 20110256386 by Shi et al.
Xu with Suh discloses preannealing the substrate to form what can reasonably be considered a single crystalline substrate.  However, at the least, Shi discloses hBN deposition and discloses annealing the metal substrate surface to form a single crystalline grain prior to hBN growth (0041-0042) and therefore taking the references collectively, it would have been obvious to have modified Xu with Suh to provide the single crystalline metal prior to hBN deposition.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/
Primary Examiner, Art Unit 1718